Per Curiam.
Defendant was charged by information with the crime of unlawfully selling narcotic drugs. After a trial, the jury returned a verdict of guilty.
The minutes of the trial court contain the following entry under date of March 7, 1952:
“Motion for arrest of Judgment. Denied
“Motion for new trial. Denied
“Motion for new trial having been denied the Court at this time sentences the defendant to a term of not more than ten years at the State penitentiary at Walla Walla, Washington. State represented by Deputy Prosecuting attorney Euthemios Carras.
“The Defendant in open Court gives oral notice of appeal to the Supreme Court of the State of Washington from each and every part thereof.
“Defendant remanded to the custody of a Deputy Sheriff.
“Bond on appeal increased to $3,500.00.”
Rule 46 of Rules on Appeal (34A Wn. (2d) 50), as it was in effect at that time, contained the following provision:
“ (2) Immediately after the giving of a notice of appeal, *70the clerk of the superior court, at the expense of appellant (except in appeals prosecuted in forma pauperis, and in such cases, at the expense of the county), shall prepare and transmit to the clerk of this court a copy of the judgment or order appealed from, together with a copy of the journal entry showing the giving of oral notice of appeal, or a copy of the written notice of the appeal, as the case may be. Either appellant or respondent may have transmitted to this court any additional portions of the record and files in the cause as they may believe have a bearing upon the issues involved.”
We have examined the record in this case and are unable to find that any written judgment and sentence was ever entered by the trial court. In the absence thereof, there is no final judgment to which the oral notice of appeal can be applicable.
Under these circumstances, this appeal must be dismissed unless within twenty days from the date hereof the clerk of this court shall have received a copy of a written judgment and sentence in compliance with the portion of Rule 46 above quoted. In the event of failure to comply therewith within the specified period, it is hereby ordered that this appeal be dismissed.